Citation Nr: 0600250	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  93-26 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
bradycardia with syncopal episodes, following implantation of 
a permanent pacemaker.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from July 1980 to July 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  In that rating action, the RO assigned 
a 30 percent rating for bradycardia with syncopal espisodes 
following pacemaker implantation, effective February 1, 1990.

In February 1994, the veteran and his wife testified during a 
hearing before a Veterans Law Judge in Washington, D.C.  That 
judge is no longer employed at the Board.  Pursuant to the 
Board's April 2003 remand, the RO wrote the veteran in May 
2003 to enquire whether he wanted another hearing before a 
Veterans Law Judge.  Neither the veteran nor his 
representative has responded to that inquiry.   The Board 
will assume, therefore, that the veteran does not desire an 
additional personal hearing before the Board.  

This case has been remanded to the RO on numerous occasions, 
most recently in November 2004.  The requested actions having 
been completed, the case is now before the Board for final 
appellate consideration.  


FINDINGS OF FACT

1.  All notification and development actions needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  Although the veteran has complained of occasional 
dizziness, few symptoms or clinical findings related to the 
service-connected cardiac arrhythmia with pacemaker insertion 
have been noted since 1988; the medical evidence shows that 
the veteran has had one documented episode of syncope since 
implantation of a permanent pacemaker in 1988.  

3.  Cardiac evaluation in 1996 showed that the veteran 
achieved 14 METS, with excellent functional capacity, and 
there is no medical evidence indicating that the veteran's 
cardiac status has changed since that time.  


CONCLUSION OF LAW

The criteria for an initial rating greater than 30 percent 
for bradycardia with syncopal episodes, following 
implantation of a permanent pacemaker, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, and 4.104, Diagnostic Code 7015 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA)VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of duties to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the March 1993 statement of the case, the various 
supplemental statements of the case, and the December 2004 RO 
letter to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claim on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain.  Thus, he may be considered 
to have been advised to submit any pertinent evidence in his 
possession.  Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005).  Finally, the Board notes that records of VA 
treatment through September 2001 have been obtained, and that 
the veteran has been afforded two VA compensation 
examinations.  The veteran has not identified any additional 
evidence not already associated with the claims folder that 
is relevant to his claim.  See Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Therefore, the Board finds that the 
duty to assist has also been met.  

Also, the Board has considered the Court's holding in 
Pelegrini II, in which the Court held that 38 U.S.C.A. § 
5103(a) requires VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  In the present case, the RO initially considered 
the claim on appeal prior to the passage of the VCAA and the 
modifications to 38 U.S.C.A. § 5103(a) therein.  Subsequent 
to that initial decision and the passage of the VCAA, the RO 
provided notice to the veteran of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain, as 
has already been discussed above.  Finally, the veteran's 
claim was reconsidered on several occasions, most recently in 
August 2005, in light of the additional action performed 
subsequent to the Board's November 2004 Remand.  Therefore, 
the Board finds no evidence of prejudicial error in 
proceeding to a decision on the merits in the present case.  
See Mayfield, supra.  

As a final note, the Board points out that this case has been 
remanded five times since January 1996 to obtain treatment 
records, to schedule the veteran for clinical evaluations, 
and to ensure compliance with various notice and other 
procedural requirements.  The most recent remand, in November 
2004, was for the purpose of ensuring proper compliance with 
the VCAA, as set forth above.  Specifically, the Board 
recognized that the VCAA notice the RO mailed the veteran in 
May 2003 advised him of what was needed to substantiate a 
claim for service connection, instead of an "increased 
rating."  The December 2004 letter from the RO dutifully set 
forth the criteria for an "increased rating."  In November 
2005, the veteran's representative argued that another remand 
was required, because the issue on appeal is not entitlement 
to an "increased rating," but entitlement to a "greater 
initial rating," and the letter the RO sent to the veteran 
advised him to submit evidence that his disability had become 
worse.  While the representative is correct as to the issue 
on appeal, the Board finds that, for purposes of advising the 
veteran of the type of evidence that is needed to 
substantiate his claim, the RO's notice was adequate.  
Importantly, neither the veteran nor his representative has 
pointed to any additional evidence that is available and that 
might aid his claim.  Further, he failed to report for a 
scheduled examination in April 2002.  In fact, the veteran 
himself has not communicated with the RO or the Board 
concerning this issue since August 1993.  The Board finds, 
therefore, that a further remand of this matter to the RO 
would serve no useful purpose.  See generally Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

II.  Analysis

Disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In evaluating the veteran's claim, all regulations that are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that the current appeal effectively arose 
from a rating assigned following the grant of service 
connection for residuals of the veteran's bradycardia (and 
expiration of a mandated 100 percent post-surgical rating).  
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
noted the distinction between a claim for an increased rating 
for a service-connected disability and an appeal from the 
initial rating assigned for a disability following the grant 
of service connection.  The Board will evaluate the level of 
impairment due to the disability throughout the entire 
period, considering the possibility of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), as provided by the Court in 
Fenderson.  

During the course of the veteran's appeal, VA revised the 
criteria for evaluating disorders of the cardiovascular 
system, effective January 12, 1998.  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).

As the RO has considered the claim under both the former and 
the revised applicable criteria, there is no due process bar 
to the Board doing likewise.

The criteria in effect prior to January 12, 1998 provided 
that a 100 percent rating should be assigned for complete 
atrioventricular block, with attacks of necessitating the 
insertion of a permanent internal pacemaker for one year, 
after which period the rating will be based on residuals, as 
follows: with Stokes-Adams attacks several times a year 
despite the use of medication or the management of the heart 
block by pacemaker, a 60 percent evaluation is warranted.  A 
30 percent rating is appropriate without syncope or as a 
minimum rating when a pacemaker has been inserted.  For 
incomplete heart block, with occasional symptoms, but without 
syncope, a 10 percent rating is for assignment.  If the 
incomplete heart block is asymptomatic, without syncope or 
the need for medicinal control after one year, a 
noncompensable evaluation is warranted.  Diagnostic Code 
7015.  

Beginning January 12, 1998, Diagnostic Code 7015 provided 
that a 100 percent rating is to be assigned for chronic 
congestive heart failure; if a workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or with left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  With more than one episode 
of acute congestive heart failure in the past year; if a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or with left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, a 60 percent evaluation is 
warranted.  A 30 percent rating is appropriate when a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
When a workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or when continuous medication or a pacemaker 
required, a 10 percent rating is for assignment.  Diagnostic 
Code 7015.  

The record shows that the veteran underwent placement of a 
permanent pacemaker in 1988 for marked sinus bradycardia 
following two syncopal episodes.  

In a July 1991 decision, the Board determined that service 
connection for bradycardia with syncopal episodes was 
warranted.  The RO implemented this decision in September 
1991, granting service connection and assigning a 100 percent 
rating for the disability, effective May 1989, for a period 
of one year following implantation of the permanent pacemaker 
after a one month period of convalescence, followed by a zero 
percent rating, effective March 1, 1990.  In the February 
1992 rating decision on appeal, the RO found error in the 
September 1991 rating, and assigned a 30 percent rating from 
February 1, 1990.  The veteran has appealed only the assigned 
30 percent rating, not the effective date.  

Following the pacemaker implantation, VA treatment records 
reflect multiple subsequent complaints, including fatigue, 
frustration, anxiety, chest discomfort, and depression.  His 
pacemaker and cardiac function were monitored at regular 
intervals, but very few abnormal clinical findings were ever 
recorded.  An echocardiogram in 1993 showed normal cardiac 
function.  A stress test in 1996 revealed excellent 
functional capacity with the veteran's achieving 14 METS.  

The veteran and his wife offered testimony during a Board 
hearing in February 1994.  The Board recognizes that the 
veteran's wife is a registered nurse who can comment on the 
veteran's symptoms and clinical findings with some level of 
expertise.  She testified that he had had two instances where 
he had complained of intermittent chest pain, in 1991, and 
lightheadedness, in 1992.  The veteran reported that his 
symptoms occurred just prior to the pacemaker "kicking in."  
His wife also testified that the veteran had several syncopal 
attacks per year.  It was unclear from her testimony, 
however, whether she was referring to episodes of true 
syncope or symptoms of dizziness.  She argued that the 
dizziness and confusion that the veteran experienced met the 
criteria for a 60 percent rating.  (The Board notes, 
parenthetically, that the personal hearing was conducted 
prior to the revision of the rating criteria.).  Finally, the 
veteran stated that he was taking no medication for his heart 
disability.  

The veteran had another documented syncopal episode later in 
1996 and, in 1997, the pacemaker unit was replaced.  The VA 
clinic records and examination reports through January 2002 
reflect the veteran's complaints of occasional dizziness when 
changing position and fleeting chest pain that abated on 
rubbing the area; no examiner indicated that the chest pain 
was related to his service-connected disability.  No 
pertinent abnormal clinical findings were noted.  In June 
2001, a VA physician reviewed the veteran's medical records 
and concluded that, "Although the medical record notes 
reflect ongoing patient complaints objective data reveals a 
normally functioning DDD pacemaker [and] excellent functional 
capacity."  

Clearly, the criteria for a rating greater than 30 percent 
for the veteran's bradycardia are not met, regardless of 
whether the applicable criteria in effect before or after 
January 12, 1998 are considered.  The veteran has had only 
one documented episode of syncope in many years, with few, if 
any, other symptoms related to the service-connected cardiac 
disability.  The medical evidence shows that he has excellent 
functional capacity.  Although examiners have noted the 
veteran's complaints of dizziness and confusion, they have 
not specifically attributed those complaints to the service-
connected disability and, regardless, have appeared not to be 
significantly concerned by them.  The rating criteria that 
became effective in January 1998 provide for a minimum 
10 percent rating following insertion of a pacemaker, 
although the earlier criteria indicate that a 30 percent 
minimum rating is to be assigned in such a case.  Because a 
30 percent rating has been in effect for the disability since 
February 1, 1990, no lower rating may be assigned.  

Moreover, in the absence of any manifestations meeting the 
criteria for a 60 percent rating under either the former or 
revised criteria, no higher schedular rating is warranted.  
In this regard, the Board notes that the revised rating 
criteria indicate that a 60 percent rating is warranted for a 
workload of 3-5 METS that results in dyspnea, fatigue, 
dizziness, angina, or syncope.  In the veteran's case, 
however, he has a workload of 14 METS and no physician has 
related his subjective complaints to functional impairment 
due to the service-connected disability.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has been hospitalized for treatment 
of his cardiac arrhythmia since 1996, and then only for 
routine replacement of the pacemaker unit.  Nor does the 
record reflect marked interference with employment.  He has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by his employer because 
of his cardiac arrhythmia.  There simply is no evidence of 
any unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant referral to 
VA's Compensation and Pension Service for consideration of an 
extra-schedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

For all the foregoing reasons, there is no basis for staged 
rating, pursuant to Fenderson, and the claim for a higher 
initial rating must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).


ORDER

An initial rating greater than 30 percent for bradycardia 
with syncopal episodes, following implantation of a permanent 
pacemaker, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


